 1   RICHARD E. QUINTILONE II (SBN 200995)
     ALEJANDRO QUINONES (SBN 324244)
 2   QUINTILONE & ASSOCIATES
     22974 EL TORO ROAD, SUITE 100
 3   LAKE FOREST, CA 92630
     TELEPHONE: (949) 458-9675
 4   FACSIMILE: (949) 458-9679
 5   E-MAIL: REQ@QUINTLAW.COM; AXQ@QUINTLAW.COM
     Attorneys for Plaintiff, JENNIFER WARD on behalf of herself and on behalf of a Class of all other
 6   persons similarly situated.
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JENNIFER WARD, an individual, on behalf of Case No.: 2:19-CV-00581-KJM-AC
     herself and all others similarly situated  CLASS ACTION
12
             Plaintiff,                         Assigned For All Purposes To:
13                                              Hon. Kimberly J. Mueller
         vs.
14                                              ORDER ON JOINT STIPULATION AND
     SUTTER VALLEY HOSPITALS, a California REQUEST TO MODIFY SCHEDULING
15   corporation; and DOES 1 through 100,       ORDER
     inclusive,                                 [Filed Concurrently with Joint Stipulation.]
16
            Defendants.
17
18
19                                                   Complaint Filed: February 13, 2019
20
21
22
23
24
25
26
27
28
                                                     -1-
                       ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
                                                                                                88740405.1
 1                                                   ORDER
 2           The Court has reviewed the Parties’ Joint Stipulation and Request to Modify the Scheduling
 3   Order in this matter. Good cause having been shown, the Court herby ORDERS, pursuant to the
 4   Stipulation, that:
 5
 6           1.      The deadline for Plaintiff to file her class and/or collective certification motions is

 7   rescheduled from April 2, 2020 to October 2, 2020;

 8           2.      The deadline for Defendant to oppose the certification motions is rescheduled from
 9   May 29, 2020 to December 3, 2020;
10           3.      The deadline for Plaintiff to file her reply papers on the certification motions is

11   rescheduled from July 10, 2020 to January 12, 2021;

12           4.      The hearing on the certification motions is rescheduled from August 7, 2020 to
13   February 12, 2021, at a.m.;
14           5.      The discovery cutoff deadline for pre-certification discovery is extended from March
15   2, 2020 to September 2, 2020, and
16           6.      Plaintiff’s pending motion and ex parte application to modify the case management

17   dates are withdrawn.

18           IT IS SO ORDERED.
19
20   Dated: March 19, 2020.
21
22
23
24
25
26
27
28
                                                        -2-
                          ORDER GRANTING STIPULATION TO MODIFY SCHEDULING ORDER
                                                                                                    88740405.1
